Title: From Benjamin Franklin to Robert Hunter Morris, [18 May? 1755]
From: Franklin, Benjamin
To: Morris, Robert Hunter


On May 10 General Braddock sent his assistant quartermaster general Matthew Leslie into Pennsylvania to buy oats, corn, and other forage, and wrote Governor Morris asking him to assist, especially with money. Leslie delivered the letter personally on May 16; the governor advanced £500 and sent Secretary Peters to expedite the opening of roads westward (see below, p. 60) and to learn what else the army needed to get to the Ohio. He also sent Braddock’s letter to the Assembly, which was about to adjourn, or to its committee charged with spending money for defense (see above, p. 6), asking if the province would furnish forage. He told Braddock later that “by a private Message” (perhaps Franklin’s note printed here) the Assembly had given him “to understand that their Committee would purchase and send the Forage required; but upon my writing to the Committee they return’d me for Answer that they had no money in their Hands, and could only assist as private Persons.” Thereupon Morris advanced Leslie another £500 and directed Edward Shippen at Lancaster to furnish additional sums to purchase forage in the back counties. Meanwhile oats, corn, pork, rice, peas, and beef cattle were collected at Philadelphia; an appeal was issued for wagons, May 22 (see below, p. 59); and on May 30 the governor informed Peters that he had 60 wagon loads to send to the army in the west. Further delays occurred, however, before any wagons were actually dispatched.
 
Sir:
Sunday. [May 18? 1755]
I imagine that a Line from your Honour to the Speaker and Committee, recommending the Affair of the Forage to them, is all that is necessary to put the Matter in a Way of being done to your and Capt. Leslie’s Satisfaction. If you think fit I will convene the Committee early to-morrow, deliver your Letter, and do my utmost to forward the Business. With the greatest Respect, I am, Your Honour’s most obedient humble Servant,
B. Franklin
Governor Morris
 Endorsed: B. Franklin—that he would convene the Committee, and advising to write to them, which I according did the next day. Sunday, May, 1755.
